Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 1 of 38 PageID #: 6




                       EXHIBIT A
1/9/2019              Case: 4:19-cv-00401 Doc. #: Case.net:
                                                  1-1 Filed:18SL-CC04689
                                                                 03/04/19- Docket Entries 2 of 38 PageID #: 7
                                                                               Page:


                                                                                                                                Search for Cases by: Select Search Method...

 Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                                                                                                          Logon

                      18SL-CC04689 - PATRICE RHODES V FEDERAL NATIONAL MORTAGE ASSOSION (E-CASE)


                                                   This information is provided as a service and is not considered an official court record.
                                                                  Sort Date Entries:            Descending         Ascending           Display Options: All Entries


  12/14/2018               Order
                           PLAINTIFFS MOTION FOR TRO AND PRELIMINARY INJUNCTION HEARD AND TAKEN UNDER ADVISEMENT SO
                           ORDERED: JUDGE MICHAEL T. JAMISON

  12/13/2018               Note to Clerk eFiling
                             Filed By: ROGER W WALLACH
                           Notice of Hearing Filed
                           Notice of Hearing on Plaintiffs Motion for TRO and Preliminary Injunction.
                             Filed By: ROGER W WALLACH
                             On Behalf Of: PATRICE RHODES
                           Memo of Law in Suppt of Filed
                           Memorandum in Support of Plaintiffs Motion for TRO and Preliminary Injunction.
                             Filed By: ROGER W WALLACH
                           Mot for Temp Restraining Order
                           Motion for TRO and Preliminary Injunction.
                             Filed By: ROGER W WALLACH
                           Filing Info Sheet eFiling
                               Filed By: ROGER W WALLACH
                           Note to Clerk eFiling
                             Filed By: ROGER W WALLACH
                           Pet Filed in Circuit Ct
                           Petition for Wrongful Foreclosure and Other Torts.
                              On Behalf Of: PATRICE RHODES
                           Judge Assigned
 Case.net Version 5.14.0.6                                                        Return to Top of Page                                                          Released 12/31/2018
           
   




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                       EXHIBIT A                           1/1
                                                                                 Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
                                                                  18SL-CC04689
     Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 3 of 38 PageID #: 8



               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                        TWENTY-FIRST JUDICIAL CIRCUIT
                              STATE OF MISSOURI

PATRICE RHODES, an individual         )
                                      )
       Plaintiff,                     )
                                      )              Case #
vs.                                   )
                                      )              Division:
FEDERAL NATIONAL MORTAGE,             )
ASSOCIATION,                          )
                                      )
Serve At: Midtown Center              )
                  th
          1100 15 Street, NW          )
           Washington, DC 20005       )
                                      )
                                      )
WELLS FARGO HOME MORTGAGE )
                                      )
Serve At: 1572 S. Lindbergh Blvd.     )
          St. Louis, MO 63131         )
           Washington, DC 20005       )
                                      )
       and                            )
                                      )
DEUTSCHE BANK NATIONAL                )
TRUST COMPANY,                        )
                                      )
Serve At: Deutsche Bank and Trust Co. )
           60 Wall Street             )
           New York City, NY 10005    )
                                      )
       Defendants.                    )


PLAINTIFF’S PETITON FOR WRONGFUL FORECLOSURE, VIOLATIONS OF THE
        MISSOURI MERCHANDISING PRACTICES ACT, NEGLIGENT
 MISREPRESENTATION, BREACH FOF CONTRACT, PROMISSORY ESTOPPEL,
 AND VIOLATONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT, AND
              FOR RELATED TRO AND INJUNCTIVE RELIEF


       COMES NOW, PATRICE RHODES, (“Plaintiff”) by and through her undersigned

attorney, and her for Petition for Damages, states as follows:



                                                 1
                                                                  EXHIBIT A
                                                                                              Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 4 of 38 PageID #: 9



  1. Plaintiff is a resident of the County of St. Louis, state of Missouri.

  2. Defendant Wells Fargo Home Mortgage (“Wells Fargo”) is a foreign corporation

      doing business in the state of Missouri.

  3. On May 30, 2003, Donald A. Bly and Kristyn Bly, as husband and wife, and a

      grantors, executed a General Warranty Deed in favor of Plaintiff, a single person and

      as grantee on a parcel of real estate situate in the County of St. Louis, state of

      Missouri, more specifically known and numbered as: 13007 Autumn Field Drive

      #66, St. Louis, Missouri 63146-1806, Unit 66 of FIELD POINTE CONDOMINIUM

      PLAT 10 Condominiums, according to the plat thereof recorded in Plat Book 270,

      Page 94, of the St. Lois County Records, together with the undivided share of

      common elements and appurtenances thereof belonging, all according to and more

      particularly described and shown in the FIELD POINTE Declaration of

      Condominium By-Laws and Indentures in Book 7797, Page 1929 and all subsequent

      amendments thereof, of the St. Louis County Records.

  4. On June 20, 2003, Plaintiff executed a deed of trust in favor of Chase Manhattan

      Bank (“Chase”) in the amount of two hundred seven thousand dollars ($207,000.00).

  5. On January 21, 2004, Plaintiff executed a deed of trust in favor of Wells Fargo

      (“Defendant”), in the amount of two hundred eight thousand dollars ($208,000.00).

  6. On February 17, 2004, Chase executed a deed of release on the subject property.

  7. Chase is not a party this action.

  8. Plaintiff began to experience financial difficulties, and on February 22, 2012, Wells

      Fargo “reviewed” Plaintiff’s loan file to determine whether Plaintiff qualified for a

      Loan Modification.




                                            2
                                                                          EXHIBIT A
                                                                                               Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 5 of 38 PageID #: 10



   9. On June 7, 2012, Wells Fargo approved Plaintiff’s request for a Loan Modification.

   10. On June 8, 2012, Plaintiff executed a Home Affordable Modification Agreement

      with Wells Fargo.

   11. Thereafter, Plaintiff performed fully and completely all necessary conditions under

      the written loan modification agreement, and at no time was Plaintiff in breach of

      any material term or condition of the agreement.

   12. On December 13, 2017, Wells Fargo foreclosed on Plaintiff’s property.

   13. On January 9, 2018, Wells Fargo’s assignee, Defendant Deutsche Bank National

      Trust Company (“Deutsche”), filed an unlawful detainer action against Plaintiff in

      which said assignee sought to evict Plaintiff from the subject property, as Case

      No.18SL-AC00658.

   14. On June 11, 2018, Plaintiff filed a predecessor to this action, and Motion for TRO

      and Injunctive relief, against Deutsche which became Case No. 18SL-CC02339.

   15. On that same date, June 11, 2018, this Court granted Plaintiff a TRO and, on

      June 14, 2018, this Court granted Plaintiff a Preliminary Injunction in, staying the

      eviction proceedings in Associate Circuit Court until the merits of Plaintiff’s causes

      of action in the predecessor to this case could be determined.

   16. On August 22, 2018, opposing counsel removed the predecessor to this case to

      Federal Court, where it became Case No. 4:18-CV-01391-CDP in the Eastern

      District of Missouri.

   17. Subsequently, the Federal Court accepted Deutsche’s argument that it, as assignee of

      Wells Fargo, was not the proper defendant.

   18. Therefore, on October 1, 2018, the Federal Court dismissed the removed action.




                                          3
                                                                        EXHIBIT A
                                                                                                Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 6 of 38 PageID #: 11



   19. On September 12, 2018, FNMA filed a new Unlawful Detainer action against

      Plaintiff herein, Patrice Rhodes, as FNMA v. Rhodes, Case No. 18SL-AC25160.

   20. Trial to evict Ms. Rhodes from her home is set for this coming Monday, 12/1718, on

      FNMA v. Rhodes.

   21. Despite Deutsche’s contention in Federal Court that it was not the proper party

      (which apparently prevailed), Deutsche, throughout the pendency of this Court’s

      Preliminary Injunction, repeatedly continued hearings in its original Unlawful

      Detainer action.

   22. In fact, just last week, trial to evict Ms. Rhodes was set on 12/10/17 in the original

      eviction case, Deutsche v. Rhodes, 18SL-CC00658.

   23. Trial on December 10, 2017, was averted only by Ms. Rhodes filing of a bankruptcy

      in the US Bankruptcy Court for the Eastern District of Missouri. (This bankruptcy

      filing has since been dismissed.)

   24. Moreover, the subjecting of Ms. Rhodes to two actions for the same thing still

      continues: in addition to “trial” in FNMA v. Rhodes this coming Monday, a

      “hearing” in Deutsche v. Rhodes also is scheduled for that same date.


                                       COUNT I
          TRO and TEMPORARY AND PERMANENT INJUNCTION
                                Against all Defendants
   25. Plaintiff realleges and incorporates by reference each and every allegation above as

      though fully set forth here.




                                            4
                                                                          EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
    Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 7 of 38 PageID #: 12



        26. Any claim by Deustsche or FNMA to proper title to the underlying property in this

            case derives solely from the validity vel non of the alleged foreclosure by Wells

            Fargo on December 13, 2017.

        27. Apart from the change in party, from Wells Fargo’s assignee, Deutsche, to

            Defendant FNMA, the circumstances have not changed and Plaintiff herein, Ms.

            Rhodes, should have her day in Court prior to losing her home to an eviction which

            will later turn out to have been wrongful.

        28. Plaintiff therefore files herewith a Motion for Temporary Restraining Order against

            all eviction cases in Associate Circuit Court, to renew the Preliminary Injunction

            against Deutsche v. Rhodes, case No. 18SL-CC00658 and to extend the Preliminary

            Injunction on the same terms to the other eviction case, FNMA v. Rhodes, 18SL-

            CC25160.

            WHEREFORE, having fully pled, Plaintiff prays for a Motion for Temporary

Restraining Order against all eviction cases in Associate Circuit Court, to renew the Preliminary

Injunction against Deutsche v. Rhodes, case No. 18SL-CC00658 and to extend the Preliminary

Injunction on the same terms to the other eviction case, FNMA v. Rhodes, 18SL-CC25160.., and

for any such further relief this court deems just and proper




                         COUNT II - WRONGFUL FORECLOSURE
                                (Against Defendant Wells Fargo)


        29. Plaintiff realleges and incorporates by reference each and every allegation above as

            though fully set forth here.




                                                 5
                                                                             EXHIBIT A
                                                                                                        Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
    Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 8 of 38 PageID #: 13



        30. A tort action for damages for wrongful foreclosure lies against a mortgagee only

            when the mortgagee had no right to foreclose at the time foreclosure proceedings

            were commenced. Peterson v. Kansas City Life Ins. Co., 339 Mo. 700, 98 S.W.2d

            770, 773-75 (1936); Moore v. Moore, 544 S.W.2d 279, 282 (Mo.App.1976); Spires

            v. Lawless, 493 S.W.2d 65, 72 (Mo. App.1973).



        31. At the time of the foreclosure, Wells Fargo had no legal right to foreclose because at

            the time of foreclosure, Plaintiff was not in breach (default) and in fact, Plaintiff was

            in full and complete compliance with all material terms and conditions of the Loan

            Modification Agreement.



        32. Plaintiff seeks to set aside the wrongful foreclosure because Wells Fargo had no

            right to foreclose.


       WHEREFORE, having fully pled, Plaintiff prays for judgment against Defendant Wells

Fargo for an amount that is fair and reasonable in excess of $25,000.00, and for any such further

relief this court deems just and proper.



                               COUNT III
  VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT (RSMo.
                      Section 407 et seq. “MMPA”

                                  (Against Defendant Wells Fargo)


                                                 )

        33. Plaintiff realleges and incorporates by reference each and every allegation above as

            though fully set forth here.


                                                 6
                                                                               EXHIBIT A
                                                                                               Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 9 of 38 PageID #: 14



   34. The Missouri Merchandising Practices Act’s fundamental purpose is the "protection

      of consumers," State ex rel. Nixon v. Continental Ventures Inc., 84 S.W.3d 114, 117

      (Mo.App.2002), and, to promote that purpose, the act prohibits false, fraudulent or

      deceptive merchandising practices.

   35. RSMo., Section 407.020 provides that certain acts "in connection with the sale or

      advertisement of any merchandise in trade or commerce" are unlawful. Section

      407.020.1. Specifically, section 407.020.1 declares the scope of the prohibited

      unlawful practices: The act, use or employment by any person of any deception,

      fraud, false pretense, false promise, misrepresentation, unfair practice or the

      concealment, suppression, or omission of any material fact in connection with the

      sale or advertisement of any merchandise in trade or commerce ... in or from the

      state of Missouri, is declared to be an unlawful practice.

   36. The legislature intended section 407.020 to "supplement the definitions of common

      law fraud in an attempt to preserve fundamental honesty, fair play and right dealings

      in public transactions." State ex rel. Danforth v. Independence Dodge, Inc., 494

      S.W.2d 362, 368 (Mo.App. 1973).


   37. Sec. 407.020 does not define deceptive practices; it simply declares unfair or

      deceptive practices unlawful. This was done to give broad scope to the meaning of

      the statute and to prevent evasion because of overly meticulous definitions. This

      leaves to the court in each particular instance the determination whether fair dealing

      has been violated. It is the defendant's conduct, not his intent, which determines

      whether a violation has occurred. It is not necessary in order to establish "unlawful




                                           7
                                                                         EXHIBIT A
                                                                                               Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 10 of 38 PageID #: 15



       practice" to prove the elements of common law fraud.State ex rel. Webster v. Areaco

       Inv. Co., 756 S.W.2d 633, 635 (Mo.App.1988)(internal citations omitted).

    38. Plaintiff alleges that Defendant Wells Fargo violated the MMPA by making false

       promises, engaging in deceptive practices, and concealing false and material

       information from Plaintiff, to-wit: inducing Plaintiff into the false belief that

       Defendant would honor and fully perform its obligations under the Loan

       Modification Agreement, when all Wells Fargo really intended to do was deceive

       Plaintiff and engage in dilatory tactics for the sole purpose of foreclosing on

       Plaintiff.

    39. As a direct and proximate result of Defendant’s actions, Plaintiff sustained injury

       and damages.

    40. Defendant’s actions were unconscionable, and Plaintiff respectfully seeks relief as

       provided by the MMPA.


       WHEREFORE, having fully pled, Plaintiff prays for judgment against Defendant

    Wells Fargo for the maximum amount allowed by statute, and for any such further relief

    this court deems just and proper.



                      COUNT IV - BREACH OF CONTRACT

                           (Against Defendant Wells Fargo)


    41. Plaintiff realleges and incorporates by reference each and every allegation above as

       though fully set forth here.

    42. A breach of contract action requires pleading and proof of the following essential

       elements: (1) the existence and terms of a contract; (2) that plaintiff performed or


                                             8
                                                                           EXHIBIT A
                                                                                                 Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 11 of 38 PageID #: 16



       tendered performance pursuant to the contract; (3) breach of the contract by the

       defendant; and (4) damages suffered by the plaintiff. Howe v. ALD Servs., Inc., 941

       S.W.2d 645, 650 (Mo.App.1997).

    43. Plaintiff executed a Loan Modification Agreement with Defendant, giving full and

       fair consideration.

    44. Plaintiff complied with all material conditions of the agreement/contract.

    45. Wells Fargo breached the agreement by foreclosing on Plaintiff, notwithstanding the

       fact that Plaintiff was not in default under the terms of the Loan Modification

       Agreement.

    46. As a direct and proximate result of Defendant’s breach, Plaintiff sustained injury and

       damages.

       WHEREFORE, having fully pled, Plaintiff prays for judgment against Defendant

    Wells Fargo for an amount that is fair and reasonable in excess of $25,000.00, and for

    any such further relief this court deems just and proper.



                      COUNT V – PROMISSORY ESTOPPEL

                             (Against Defendant Wells Fargo)


    47. Plaintiff realleges and incorporates by reference each and every allegation above as

       though fully set forth here.

    48. Pleading in the alternative, a claim of promissory estoppel has four elements: (1) a

       promise; (2) on which a party relies to his or her detriment; (3) in a way the promisor

       expected or should have expected; and (4) resulting in an injustice that only




                                            9
                                                                         EXHIBIT A
                                                                                                 Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 12 of 38 PageID #: 17



       enforcement of the promise could cure. Zipper v. Health Midwest, 978 S.W.2d 398,

       411 (Mo.App. 1998); see In re Jamison's Estate, 202 S.W.2d 879, 886 (Mo.1947).

    49. Clearly, Defendant made a promise to Plaintiff that it would modify Plaintiff’s loan.

    50. Plaintiff, has relied to her severe detriment, on Defendant’s promise.

    51. Naturally, Defendant, in making the aforementioned promise and representations,

       intended and expected Plaintiff to rely on same.

    52. As a direct and proximate result of Defendant’s actions Plaintiff sustained injury and

       damages.

       WHEREFORE, having fully pled, Plaintiff prays for judgment against Defendant

    Wells Fargo for an amount that is fair and reasonable in excess of $25,000.00, and for

    any such further relief this court deems just and proper.




               COUNT VI – NEGLIGENT MISREPRESENTATION

                           (Against Defendant Wells Fargo)


    53. Plaintiff realleges and incorporates by reference each and every allegation above as

       though fully set forth here.

    54. The elements of negligent misrepresentation are: (1) the speaker supplied

       information in the course of his business; (2) because of the speaker's failure to

       exercise reasonable care, the information was false; (3) the information was

       intentionally provided by the speaker for the guidance of limited persons in a

       particular business transaction; (4) the hearer justifiably relied on the information;

       and (5) due to the hearer's reliance on the information, the hearer suffered a



                                            10
                                                                          EXHIBIT A
                                                                                                   Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 13 of 38 PageID #: 18



       pecuniary loss. Dancin Development, L.L.C. v. NRT Missouri, Inc., 291 S.W.3d 739,

       744 (Mo.App.2009). A party must prove every element of a claim for negligent

       misrepresentation for the claim to succeed. Id.

    55. With regard to the first element, clearly Wells Fargo supplied Plaintiff with

       information regarding Plaintiff’s loan modification, including, but not limited to, a

       “HAMP” contract, and more specifically, that Defendant would modify Plaintiff’s

       loan and not pursue foreclosure, if Plaintiff provided certain and specific documents.

       This of course was false.

    56. Defendant intentionally provided loan modification information to Plaintiff for

       Plaintiff’s guidance through the loan modification process.

    57. Plaintiff justifiably relied on Defendant’s information.

    58. As a direct and proximate result of Plaintiff’s reliance on Defendant’s information,

       Plaintiff has indeed suffered a pecuniary loss, including, severe emotional distress.

      WHEREFORE, having fully pled, Plaintiff prays for judgment against Defendant

    Wells Fargo for an amount that s fair and reasonable in excess of $25,000.00, and for

    any such further relief this court deems just and proper.



            COUNT VII – VIOLATIONS OF THE FAIR DEBT COLLECTIONS
                           PRACTICES ACT (“FDCPA”)

                           (Against Defendant Wells Fargo)


    59. Plaintiff realleges and incorporates by reference each and every allegation above as

       though fully set forth here.

    60. This court has jurisdiction over Plaintiff’s claims pursuant to Article V, section 14 of

       the Missouri Constitution.


                                            11
                                                                          EXHIBIT A
                                                                                                       Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 14 of 38 PageID #: 19



        61. The Fair Debt Collection Practices Act (“FDCPA”) makes it unlawful for debt

            collectors to use "any false, deceptive, or misleading representation or means in

            connection with the collection of any debt." 15 U.S.C. § 1692e.

        62. Wells Fargo is a “debt collector” under the FDCPA.

        63. Wells Fargo employed false, deceptive and misleading representations to Plaintiff

            when it, inter alia, induced Plaintiff to believe that it would not foreclose on

            Plaintiff’s property if Plaintiff complied with all material terms and conditions of its

            loan modification agreement.

        64. Plaintiff in fact complied fully and completely with all material terms and conditions

            of the loan modification agreement, yet Defendant foreclosed wrongfully.

        65. As a direct and proximate of defendant’s actions, Plaintiff sustained injury and

            damages.

        66. Plaintiff prays for damages as provided by the FDCPA.

       WHEREFORE, having fully pled, Plaintiff prays for judgment against Defendant Wells

Fargo for maximum amount allowed by Statute, and for any such further relief this court deems

just and proper.

                                      Respectfully submitted

                                      WALLACH & ASSOCIATES, PC

                                      By:     /Roger W Wallach/
                                              ROGER W. WALLACH, #38765
                                              36 Four Seasons, Ste. 250
                                              Chesterfield, Missouri 63017
                                              Telephone (314) 308-2900
                                              Facsimile (866) 303-5959
                                              Email roger@wallachpc.com
                                              Attorney for Plaintiff




                                                 12
                                                                               EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - December 13, 2018 - 03:34 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 15 of 38 PageID #: 20



                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and accurate copy of the foregoing was sent this 13th
day of December, 2018 (Mark “X” as applicable:)
       □ via first class mail                        □ via facsimile
       X via email                                   □ via personal service
       To:    sscharenborg@km-law.com
              Shawn M. Scharenborg
              Senior Associate Attorney
              Kozney & McCubbin, L.C.
              12400 Olive Blvd., Suite 555
              St. Louis, MO 63141

       and

       Devon Porter
       dporter@km-law.com


                                             By:    /Roger W Wallach/
                                             ROGER W. WALLACH, #38765
                                             36 Four Seasons, Ste. 250
                                             Chesterfield, Missouri 63017
                                             Telephone (314) 308-2900
                                             Facsimile (866) 303-5959
                                             Email roger@wallachpc.com
                                             Attorney for Plaintiff




                                               13
                                                                             EXHIBIT A
                                                                                                Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 16 of 38 PageID #: 21



              IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                       TWENTY-FIRST JUDICIAL CIRCUIT
                             STATE OF MISSOURI

PATRICE RHODES, an individual
                          )
                          )
     Plaintiff,           )
                          )                         Case #         18SL-CC04689
vs.                       )
                          )                         Division:      10
FEDERAL NATIONAL MORTAGE, )
ASSOCIATION,              )
                          )
WELLS FARGO HOME MORTGAGE )
                          )
     and                  )
                          )
DEUTSCHE BANK NATIONAL    )
TRUST COMPANY,            )
                          )
     Defendants.          )


 PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER AND MOTION
                    FOR PRELIMINARY INJUCTION


       COMES NOW, PATRICE RHODES, (“Plaintiff”) by and through her undersigned

attorney, and for her Motion for Temporary Restraining Order (“TRO”), Preliminary Injunction,

and Memorandum in Support of TRO and Preliminary Injunction states as follows:


                BACKGROUND FACTS AND PROCEDURAL HISTORY


   1. On May 30, 2003, Donald A. Bly and Kristyn Bly, husband and wife, as grantors,

       executed a General Warranty Deed in favor of Patrice Rhodes, a single person, as

       grantee, on the subject property --- legal description as follows: Unit 66 of FIELD

       POINTE CONDOMINIUM PLAT 10 Condominiums, according to the plat thereof

       recorded in Pat Book 270, Peg 94, of the St. Louis County Records, together with the




                                                                            EXHIBIT A
                                                                                                Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 17 of 38 PageID #: 22



   undivided share of common elements and appurtenances thereto belonging, all according

   to and more particularly described and shown in the FIELD POINTE Declaration of

   Condominium By-Laws and Indentures recorded in Book 7797, Page 1929 and all

   subsequent amendments thereof, of the St. Louis County Records.

2. On June 20, 2003, Patrice Rhodes executed a deed of trust in favor of Chase Manhattan

   Bank (“Chase”) in the amount of two hundred seven thousand dollars ($207,000.00), on

   the above-referenced property.

3. On January 21, 2004, Patrice Rhodes executed a deed of trust in favor of Wells Fargo in

   the amount of two hundred eight thousand dollars ($208,000.00)

4. On February 17, 2004, Chase executed a deed of release on the subject property, in favor

   of Patrice Rhodes.

5. On February 22, 2012, Wells Fargo began to “review” Plaintiff’s request for a loan

   modification, and on June 7, 2012, Wells Fargo approved Plaintiff’s loan modification.

6. On June 7, 2012, Plaintiff executed a Home Affordable Modification Agreement

   (“HAMP”).

7. On December 13, 2017, notwithstanding the existence of a binding enforceable Loan

   Modification Agreement, Defendant foreclosed on Plaintiff’s property.

8. On or about January 9, 2018, Defendant filed an Unlawful Detainer action against

   Plaintiff in which Defendant seeks to remove Plaintiff from her homestead.

9. On June 11, 2018, Plaintiff filed a Petition for Damages against Defendant Deutsche in

   which she sought, inter alia, a Temporary Restraining Order and Preliminary Injunction

   to enjoin any eviction, unless and until Plaintiff’s claims have been tried by this court.

   Said action became Case No. 18SL-CC02339.




                                                                           EXHIBIT A
                                                                                                Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 18 of 38 PageID #: 23



10. On that same date, June 11, 2018, this Court granted Plaintiff a TRO and, on June 14,

   2018, this Court granted Plaintiff a Preliminary Injunction, staying the eviction

   proceedings in Associate Circuit Court until the merits of Plaintiff’s causes of action in

   the predecessor to this case could be determined.

11. On August 22, 2018, opposing counsel removed the predecessor to this case to Federal

   Court, where it became Case No. 4:18-CV-01391-CDP in the Eastern District of

   Missouri.

12. Subsequently, the Federal Court accepted Deutsche’s argument that it, as assignee of

   Wells Fargo, was not the proper defendant.

13. Therefore, on October 1, 2018, the Federal Court dismissed the removed action.

14. On September 12, 2018, FNMA filed a new Unlawful Detainer action against Plaintiff

   herein, Patrice Rhodes, as FNMA v. Rhodes, Case No. 18SL-AC25160.

15. Trial to evict Ms. Rhodes from her home is set for this coming Monday, December 17,

   2018, on FNMA v. Rhodes.

16. Despite Deutsche’s contention in Federal Court that it was not the proper party,

   Deutsche, throughout the pendency of this Court’s Preliminary Injunction, rather than

   dismiss its Unlawful Detainer action, instead repeatedly continued hearings on it.

17. In fact, just last week, trial to evict Ms. Rhodes was set on December 10, 2017, in the

   original eviction case, Deutsche v. Rhodes, 18SL-CC00658.

18. Trial on December 10, 2017, was averted only by Ms. Rhodes filing of a bankruptcy in

   the US Bankruptcy Court for the Eastern District of Missouri. (This bankruptcy filing has

   since been dismissed.)




                                                                          EXHIBIT A
                                                                                                        Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 19 of 38 PageID #: 24



    19. Moreover, the subjecting of Ms. Rhodes to two actions for the same thing still continues:

        In addition to “trial” in FNMA v. Rhodes this coming Monday, a “hearing” in Deutsche

        v. Rhodes also is on the docket in that case for that same date.

    20. As further set forth in Plaintiff’s Memorandum in Support of this Motion, Plaintiff has

        demonstrated that the threat of irreparable harm to Plaintiff absent the injunction is

        extremely high, the balance between that harm and the injury the injunction would inflict

        on other interested parties (including Defendant) overwhelmingly favors Plaintiff in that

        the harm to others would be minimal by comparison, Plaintiff has demonstrated sufficient

        probability of success on the merits – her claims are multiple and the likelihood that one

        or more of them should prevail is high -- and the public interest to see justice done in this

        case is greatly favored by allowing for considered judicial action which the TRO and

        Preliminary Injunction sought by Plaintiff would allow.


        WHEREFORE, Plaintiff requests this Honorable Court enter its Temporary Restraining

Order (“TRO”) staying the proceedings in the two Unlawful Detainer Cases currently pending in

this Court: Deutsche Bank National Trust Co. v. Rhodes, Case No. 18SL-AC00658 and FNMA

v. Rhodes, Case No. 18SL-AC25160, until the merits of this case can be ascertained or, at a

minimum, through the time of a follow up Preliminary Injunction hearing in this matter at which

time it would be expected that this Court would determine whether said TRO shall be converted

into an appropriate Preliminary Injunction and similarly for a Permanent Injunction, through trial

of this matter.


                                               Respectfully submitted



                                               WALLACH & ASSOCIATES, PC




                                                                                EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 20 of 38 PageID #: 25



                                             By:    /s/Roger Wallach
                                                    ROGER W. WALLACH, #38765
                                                    36 Four Seasons, Ste. 250
                                                    Chesterfield, Missouri 63017
                                                    Telephone (314) 308-2900
                                                    Facsimile (866) 303-5959
                                                    Email roger@wallachpc.com
                                                    Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and accurate copy of the foregoing was sent this 13th
day of Dercember, 2018 (Mark “X” as applicable:)
       □ via first class mail                        □ via facsimile
       X via email                                   □ via personal service
       To:    sscharenborg@km-law.com
              Shawn M. Scharenborg
              Senior Associate Attorney
              Kozney & McCubbin, L.C.
              12400 Olive Blvd., Suite 555
              St. Louis, MO 63141

       and

       Devon Porter
       dporter@km-law.com


                                             By:    /s/Roger Wallach
                                             ROGER W. WALLACH, #38765
                                             36 Four Seasons, Ste. 250
                                             Chesterfield, Missouri 63017
                                             Telephone (314) 308-2900
                                             Facsimile (866) 303-5959
                                             Email roger@wallachpc.com
                                             Attorney for Plaintiff




                                                                             EXHIBIT A
                                                                                                  Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 21 of 38 PageID #: 26



              IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                       TWENTY-FIRST JUDICIAL CIRCUIT
                             STATE OF MISSOURI

PATRICE RHODES, an individual
                          )
                          )
     Plaintiff,           )
                          )                         Case #         18SL-CC04689
vs.                       )
                          )                         Division:      10
FEDERAL NATIONAL MORTAGE, )
ASSOCIATION,              )
                          )
WELLS FARGO HOME MORTGAGE )
                          )
     and                  )
                          )
DEUTSCHE BANK NATIONAL    )
TRUST COMPANY,            )
                          )
     Defendants.          )


   PLAINTIFF’S MEMORANDUM IN SUPPORT OF TEMPORARY RESTRAINING
                 ORDER AND PRELIMINARY INJUNCTION


       COMES NOW, PATRICE RHODES, (“Plaintiff”) by and through her undersigned

attorney, and for her Motion for Temporary Restraining Order (“TRO”), Preliminary Injunction,

and Memorandum in Support of TRO and Preliminary Injunction states as follows:


                BACKGROUND FACTS AND PROCEDURAL HISTORY


   1. On May 30, 2003, Donald A. Bly and Kristyn Bly, husband and wife, as grantors,

       executed a General Warranty Deed in favor of Patrice Rhodes, a single person, as

       grantee, on the subject property --- legal description as follows: Unit 66 of FIELD

       POINTE CONDOMINIUM PLAT 10 Condominiums, according to the plat thereof

       recorded in Pat Book 270, Peg 94, of the St. Louis County Records, together with the


                                                                                              1


                                                                            EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 22 of 38 PageID #: 27



   undivided share of common elements and appurtenances thereto belonging, all according

   to and more particularly described and shown in the FIELD POINTE Declaration of

   Condominium By-Laws and Indentures recorded in Book 7797, Page 1929 and all

   subsequent amendments thereof, of the St. Louis County Records.

2. On June 20, 2003, Patrice Rhodes executed a deed of trust in favor of Chase Manhattan

   Bank (“Chase”) in the amount of two hundred seven thousand dollars ($207,000.00), on

   the above-referenced property.

3. On January 21, 2004, Patrice Rhodes executed a deed of trust in favor of Wells Fargo in

   the amount of two hundred eight thousand dollars ($208,000.00)

4. On February 17, 2004, Chase executed a deed of release on the subject property, in favor

   of Patrice Rhodes.

5. On February 22, 2012, Wells Fargo began to “review” Plaintiff’s request for a loan

   modification, and on June 7, 2012, Wells Fargo approved Plaintiff’s loan modification.

6. On June 7, 2012, Plaintiff executed a Home Affordable Modification Agreement

   (“HAMP”).

7. On December 13, 2017, notwithstanding the existence of a binding enforceable Loan

   Modification Agreement, Defendant foreclosed on Plaintiff’s property.

8. On or about January 8, 2018, Defendant Deutsche filed an Unlawful Detainer action

   against Plaintiff in which Defendant sought to remove Plaintiff from her homestead.

9. On June 11, 2018, Plaintiff filed a Petition for Damages against Defendant Deutsche in

   which she sought, inter alia, a Temporary Restraining Order and Preliminary Injunction

   to enjoin any eviction, unless and until Plaintiff’s claims have been tried by this court.

   Said action became Case No. 18SL-CC02339.



                                                                                                2


                                                                           EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 23 of 38 PageID #: 28



10. On that same date, June 11, 2018, this Court granted Plaintiff a TRO and, on June 14,

   2018, this Court granted Plaintiff a Preliminary Injunction, staying the eviction

   proceedings in Associate Circuit Court until the merits of Plaintiff’s causes of action in

   the predecessor to this case could be determined.

11. On August 22, 2018, opposing counsel removed the predecessor to this case to Federal

   Court, where it became Case No. 4:18-CV-01391-CDP in the Eastern District of

   Missouri.

12. Subsequently, the Federal Court accepted Deutsche’s argument that it, as assignee of

   Wells Fargo, was not the proper defendant.

13. Therefore, on October 1, 2018, the Federal Court dismissed the removed action.

14. On September 12, 2018, FNMA filed a new Unlawful Detainer action against Plaintiff

   herein, Patrice Rhodes, as FNMA v. Rhodes, Case No. 18SL-AC25160.

15. Trial to evict Ms. Rhodes from her home is set for this coming Monday, December 17,

   2018, on FNMA v. Rhodes.

16. Despite Deutsche’s contention in Federal Court that it was not the proper party,

   Deutsche, throughout the pendency of this Court’s Preliminary Injunction, rather than

   dismiss its Unlawful Detainer action, instead repeatedly continued hearings on it.

17. In fact, just last week, trial to evict Ms. Rhodes was set on December 10, 2017, in the

   original eviction case, Deutsche v. Rhodes, 18SL-AC00658.

18. Trial on December 10, 2017, was averted only by Ms. Rhodes filing of a bankruptcy in

   the US Bankruptcy Court for the Eastern District of Missouri. (This bankruptcy filing has

   since been dismissed.)




                                                                                                3


                                                                          EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 24 of 38 PageID #: 29



19. Moreover, the subjecting of Ms. Rhodes to two actions for the same thing still continues:

   In addition to “trial” in FNMA v. Rhodes this coming Monday, a “hearing” in Deutsche

   v. Rhodes also is scheduled for that same date.


                                  LEGAL ANALYSIS


    TEST FOR PRELIMINARY INJUNCTIVE RELIEF UNDER MISSOURI LAW


20. The factors that a court must weigh in deciding whether to issue a preliminary injunction

   are as follows: 1. the movant’s probability of success on the merits, 2. the threat of

   irreparable harm to the movant, absent the injunction, 3. the balance between that harm

   and injury that the injunction’s issuance would inflict on other interested parties, and 4.

   the public interest. State ex rel. Director of Revenue, State of Missouri v. Gabbert, 925

   S.W.2d 838, 830 (Mo. 1996). Plaintiff Patrice Rhodes clearly meets all four elements of

   this balancing test. Vis-a-vis the second element, irreparable harm, the court's failure to

   grant an injunction in this case will allow Wells Fargo National Bank and Deutsche

   Bank National Trust Company (hereinafter “Wells Fargo/Deutsche”) to proceed with

   evicting Patrice Rhodes from her home prior to this court's determination on the merits of

   Ms. Rhodes' claims against Wells Fargo/Deutsche. If Ms. Rhodes is evicted from her

   home prior to a determination on the merits of the foreclosure, Wells Fargo/Deutsche will

   be free to sell the home on the open market to an unrelated, bona fide third-party

   purchaser for value. Then, if Ms. Rhodes later prevails on her claims this Court will be

   unable to grant her the remedy she seeks: restoration of title and possession. With regard

   to balancing the harms, clearly Ms. Rhodes's eviction from her home is incomparably

   more devastating and harmful than if this court allowed Wells Fargo/Deutsche to proceed


                                                                                                 4


                                                                           EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 25 of 38 PageID #: 30



   with an unlawful eviction. By contrast, the inability of Wells Fargo/Deutsche to put the

   house on the market for a few more months, until the matter can be tried and decided, is

   relatively minor and easily endured. Wells Fargo/Deutsche on information and belief, has

   acquired scores of homes by and through foreclosure, and in point of fact, Wells

   Fargo/Deutsche is currently in the process of marketing Ms. Rhodes' home, albeit

   prematurely. The crux of the matter in this case centers around the first element, the

   movant’s probability of success on the merits. This pleading intends to enlighten the

   Court by providing the proper perspective as it relates to the probability of success on the

   merits of Plaintiff’s claims.

21. It is incumbent upon Ms. Rhodes to make some showing of “probability of success on the

   merits” before a preliminary injunction will be issued. This is a simple statement of

   Missouri law. Accordingly, it is the Plaintiff’s burden to convince the Court that it is

   probable that she can establish, by a preponderance of the evidence, (1) a claim of

   wrongful foreclosure, (2) violations of the Real Estate Settlement and Procedures Act

   ("RESPA"), (3) violations of the Fair Debt Collections Practices Act ("FDCPA"), (4)

   breach of contract; (5) negligent misrepresentation, (6) breach of contract, (7) violations

   of the Truth in Lending Act ("TIAL"), (8) violations of the Missouri Merchandising

   Practices Act ("MMPA"), (9) promissory estoppel, (10) equitable estoppel and (11) fraud.

   Ms. Rhodes does not dispute that a party seeking preliminary injunctive relief must

   always establish the likelihood of success on the merits on at least one of her underlying

   claims, by a simple preponderance of the evidence. Plaintiff contends that she can, and if

   this court grants her a TRO she will in fact plead and prove all of the essential elements

   of several, if not all, of the aforementioned clams.



                                                                                                 5


                                                                           EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 26 of 38 PageID #: 31



22. RESPA is a consumer-protection statute that imposes certain obligations and prohibitions

   on loan servicers (as distinct from loan owners) with respect to the loans that they

   service.

23. RESPA requires a servicer to, inter alia, respond to a borrower's request for certain and

   specific types of information, under a Qualified Written Request (“QWR”). RESPA does

   not require a servicer to respond to any question that a borrower may ask — no matter

   how broad, vague, or far afield. Under RESPA, loan servicers are only required to

   respond to any "qualified written request from the borrower ... for information relating to

   the servicing of her loan...." 12 U.S.C. § 2605(e)(1)(A). "The term `servicing' means

   receiving any scheduled periodic payments from a borrower pursuant to the terms of any

   loan, including amounts for escrow accounts ..., and making the payments of principal

   and interest and such other payments with respect to the amounts received from the

   borrower as may be required...." 12 U.S.C. § 2605(i)(3). A request for information is not

   a QWR — and thus need not be answered under RESPA — if it does not "provide[]

   sufficient detail to the servicer regarding ... information sought by the borrower." 12

   U.S.C. § 2605(e)(1)(B)(ii). A servicer must acknowledge receipt of a QWR within 20

   business days. 12 U.S.C. § 2605(e)(1)(A). Within 60 business days of receiving a QWR,

   the servicer must either (1) make and inform the borrower of appropriate corrections to

   the borrower's account; (2) provide the borrower a written explanation of why the

   servicer believes the account is correct, and provide the name and phone number of an

   employee or department that can provide further assistance; or (3) provide the

   information requested by the borrower or provide an explanation for why that

   information will not be provided, along with a name and phone number of a person or



                                                                                                6


                                                                          EXHIBIT A
                                                                                                   Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 27 of 38 PageID #: 32



   department that can provide further assistance. 12 U.S.C. § 2605(e)(2). Prior to

   foreclosure, Ms. Rhodes submitted a QWR to Wells Fargo, a copy of which is attached

   hereto and incorporated by reference. To this date, Wells Fargo has failed to provide any

   of the documents and/or information requested under Ms. Rhodes' RESPA request, and

   as such, this court must grant a TRO to halt any eviction or unlawful detainer action

   unless and until Wells Fargo complies with its legal obligations under RESPA because

   until then, Wells Fargo/Deutsche does not acquire any legal right to foreclose, and

   thereafter evict.

24. This court must further grant a TRO because Wells Fargo/Deutsche has violated its legal

   obligations under the FDCPA, thereby barring any legal right to foreclose. The FDCPA is

   designed to protect consumers from abusive debt collection practices and to protect

   ethical debt collectors from competitive disadvantage. 15 U.S.C. § 1692(e)" Peters v.

   Gen. Serv. Bureau, Inc., 277 F.3d 1051, 1054 (8th Cir.2002). The Act prohibits, inter

   alia, "the use or threat of violence, obscene language, publication of shame lists, and

   harassing or anonymous telephone calls. 15 U.S.C. § 1692d." Id. Debt collectors cannot

   use false, deceptive, misleading, unfair or unconscionable means to collect or attempt to

   collect a debt. Id. (citing 15 U.S.C. §§ 1692e, 1692f). Wells Fargo/Deutsche violated the

   FDCPA on multiple occasions by threatening to take legal action that it was not allowed

   to take prior to the purported foreclosure, and accordingly, Ms. Rhodes' motion for a

   TRO must be sustained.

25. Additionally, this case is replete with instances wherein Wells Fargo/ Deutsche breached

   multiple contracts and agreements with Ms. Rhodes by offering her at least two loan

   modifications, which Ms. Rhodes accepted timely, thereby creating a binding contract.



                                                                                               7


                                                                          EXHIBIT A
                                                                                                   Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 28 of 38 PageID #: 33



   See Plaintiff’s Exhibit 1 and 2 attached and incorporated by reference. Ms. Rhodes

   complied fully and completely with all of the express conditions precedent of her written

   Loan Modification Agreements, only to have Wells Fargo/Deutsche breach these

   agreements repeatedly. Wells Fargo must not be allowed to proceed with any eviction

   action because, inter alia, Wells Fargo/Deutsche never obtained a lawful right to

   foreclose because Ms. Rhodes never materially breached any Loan Modification

   Agreement, an express necessary condition to Wells Fargo/Deutsche right to foreclose

   and thereafter, evict lawfully. A breach of contract action includes the following essential

   elements: (1) the existence and terms of a contract; (2) that plaintiff performed or

   tendered performance pursuant to the contract; (3) breach of the contract by the

   defendant; and (4) damages suffered by the plaintiff." Keveney v. Mo. Military Acad., 304

   S.W.3d 98, 104 (Mo.2010) (en banc). "A valid contract contains the essential elements of

   `offer, acceptance, and bargained for consideration.'" Holmes v. Kansas City Mo. Bd. of

   Police Comm'rs ex rel. Its Members, 364 S.W.3d 615, 622 (Mo.Ct.App.2012) (quoting

   Johnson v. McDonnell Douglas Corp., 745 S.W.2d 661, 662 (Mo.1988) (en banc)). See,

   Topchian v, J.P. Morgan Chase, 760 F.3d 843 (8th Cir. 2014). Clearly, following

   Topchian, Wells Fargo/Deutsche breached its binding Loan Modification Agreements

   with Ms. Rhodes by seeking and foreclosing, albeit, unlawfully, by failing to perform any

   or all of its duties under the Modification Agreements, and thus, a TRO must issue.

26. To the extent Wells Fargo denies the existence of a legally binding contract, Ms. Rhodes

   argues, in the alternative, that Wells Fargo must not be allowed to proceed with its

   unlawful detainer action based on the long-established doctrine of promissory estoppel.

   Promissory estoppel is an equitable doctrine that implies a contract in law where none



                                                                                               8


                                                                          EXHIBIT A
                                                                                                   Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 29 of 38 PageID #: 34



   exists in fact. Martens v. Minnesota Mining & Mfg. Co., 616 N.W.2d 732, 746

   (Minn.2000) (quotation and citations omitted).

27. "Promissory estoppel has three elements: (1) a clear and definite promise; (2) the

   promisor intended to induce reliance and such reliance occurred; and (3) the promise

   must be enforced to prevent injustice." Greuling v. Wells Fargo Home Mortgage, Inc.,

   690 N.W.2d 757, 761 (Minn.App.2005) (citing Olson v. Synergistic Techs. Bus. Sys.,

   Inc., 628 N.W.2d 142, 152 (Minn.2001)). In the case now before this court, Wells Fargo

   made promises connected with its Loan Modification Agreement which it intended Ms.

   Rhodes to rely on; in making the trial payments and otherwise complying with Wells

   Fargo’s terms, Ms. Rhodes relied on Wells Fargo’s promises, and a serious injustice will

   occur if Wells Fargo’s promise is not enforced, therefore Wells Fargo clearly must be

   estopped from proceeding with eviction because Ms. Rhodes has pleaded, and can prove,

   each and every element of her promissory estoppel claim. A gross injustice will result if

   this court allows Wells Fargo to move forward on its unlawful detainer claim, after

   inducing Ms. Rhodes to make and keep her promises under the Loan Modification

   Agreements, only to breach its duties under its own Loan Modification Agreements.

   Justice demands the issuance of a TRO to halt any eviction order.

28. Moreover, Wells Fargo violated the Missouri Merchandising Practices Act ("MMPA") by

   fraudulently inducting Ms. Rhodes into a Loan Modification Agreement that Wells

   Fargo/Deutsche knew it would not honor, at the very time Wells Fargo/Deutsche made

   the Loan Modification Agreements. Conway v. CitiMortgage, Inc. 428 S.W.3d 410

   (Mo.App 2014) is spot on. In that case, the homeowners appealed from the trial court's

   judgment dismissing their claim against Federal National Mortgage Association ("Fannie



                                                                                               9


                                                                          EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 30 of 38 PageID #: 35



   Mae") and CitiMortgage under the Missouri Merchandising Practices Act (MMPA),

   section 407.020,[1] for an alleged wrongful foreclosure of a deed of trust. The trial court

   held the MMPA did not apply because Fannie Mae and Citi-Mortgage were not parties to

   the original loan transaction. It further held that the MMPA did not apply to post-sale

   activities that were unrelated to claims or representations made before or at the time of

   the transaction. The homeowners alleged that the trial court erred in construing the phrase

   "in connection with" too narrowly to exclude post-transaction activities from MMPA

   coverage. At issue in the case is whether the homeowners sufficiently pleaded that the

   defendants' alleged wrongful foreclosure was "in connection with" the sale of

   merchandise so as to state a claim under the MMPA. For the purposes of the MMPA, a

   loan is an agreed upon bundle of services being "sold" by the lender to the borrower, and

   the "sale" of a loan lasts until the last service is performed or the loan is repaid.

   Accordingly, allegations of fraud and deception in the course of those services are "in

   connection with" the "sale," as required by section 407.020.1. This is true even where, as

   here, the party committing the alleged fraud or deception is not the seller. As long as the

   plaintiff alleges that the misconduct occurred in connection with the services that

   comprise the "sale" of a loan, the actor can be liable under the MMPA. The homeowners

   alleged that the defendants committed fraud and deception in the course of performing

   some of the services that were agreed to at the outset of the loan. Because the sale of a

   loan lasts as long as the agreed upon services are being (or could be) performed, the

   homeowners' allegations of fraud and deception must have occurred "in connection with"

   the "sale" of their loan. Other questions relating to whether loan modification

   negotiations are done "in connection with" the initial extension of credit in a loan are



                                                                                               10


                                                                             EXHIBIT A
                                                                                                   Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 31 of 38 PageID #: 36



   considered in a second case, Watson v. Wells Fargo Home Mortgage, Inc., 438 S.W.3d

   404, 2014 WL 4086486 (Mo. banc 2014) (No. SC93769). The trial court's judgment was

   reversed, and the case is remanded. As in Watson, in our case Wells Fargo/Deutsche

   clearly violated the MMPA and no unlawful detainer action can proceed lawfully. A TRO

   must issue. Wells Fargo negligently misrepresented material facts at all relevant times,

   upon which Ms. Rhodes relied detrimentally, and as such, Wells Fargo/Deutsche must

   not be allowed by this court to proceed with eviction against her.

29. Plaintiff is further entitled to a TRO because Wells Fargo/Deutsche, on behalf of

   Defendant, made material, false and negligent misrepresentations to Ms. Rhodes.

   Negligent misrepresentation arises when there is a professional party acting in his or her

   professional capacity – here, in Wells Fargo/Deutsche’s case, acting in the area of

   mortgage refinance – and who makes a misrepresentation or omission which the other

   party rightfully relies on to its detriment. See, e.g., Renaissance Leasing, LLC v. Vermeer

   Mfg. Co., 322 S.W.3d 112, 134 (Mo. en banc 2010): The elements of negligent

   misrepresentation are: (1) the speaker supplied information in the course of his business;

   (2) because of the speaker’s failure to exercise reasonable care, the information was false;

   (3) the information was intentionally provided by the speaker for the guidance of limited

   persons in a particular business transaction; (4) the hearer justifiably relied on the

   information; and (5) due to the hearer’s reliance on the information, the hearer suffered a

   pecuniary loss. [citation omitted]. Here, Ms. Rhodes obviously suffered a substantial loss

   by relying to her detriment on the representations that Wells Fargo’s duly authorized

   agents and employees made to Ms. Rhodes that Wells Fargo would at least consider a

   loan modification. A claim for negligent misrepresentation, unlike one for fraud, does not



                                                                                              11


                                                                            EXHIBIT A
                                                                                                      Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 32 of 38 PageID #: 37



   involve a question of intent. Rather, such a claim is premised on the theory that the

   speaker believed the information supplied was correct but was negligent in so believing.

   Id. In sum, per the foregoing analysis, Ms. Rhodes is entitled to a TRO to block any

   unlawful detainer action by Wells Fargo/Deutsche

30. In Dataphase, the 8th Circuit, in its opinion, first reviews the preliminary injunction

   “test” as traditionally laid out – the four factors stated in Gabbert – and then proceeds to

   say: The major difficulty with application of the traditional test has arisen from the phrase

   “probability of success on the merits.” Some have read this element of the test to require

   in every case that the party seeking preliminary relief prove a greater than fifty per cent

   likelihood that he will prevail on the merits. Under this view, even if the balance of the

   other three factors strongly favored the moving party, preliminary relief would be denied

   if the movant could not prove a mathematical probability of success at trial. Although this

   construction of the “probability of success” requirement is technically possible, we reject

   it. The very nature of the inquiry on petition for preliminary relief militates against a

   wooden application of the probability test. At base, the question is whether the balance of

   equities so favors the movant that justice requires the court to intervene to preserve the

   status quo until the merits are determined. Dataphase Systems, Inc. v. CL Systems, Inc.,

   640 F.2d 109, 113 (8th Cir., 1981). Thus, the Gabbert Court’s reference to not making the

   inquiry “rigid or ‘wooden’” and that it cannot be carried out with “’mathematical

   precision’” means that the party seeking preliminary injunctive relief does not always

   have to pass the 50% mark in the degree of “probability of success on the merits.” Rather,

   it is whether or not the balance of the equities, “requires the court to intervene to preserve

   the status quo until the merits are determined.” Id. Granting of the preliminary injunction



                                                                                                 12


                                                                            EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 33 of 38 PageID #: 38



   in this case also will accomplish the purpose of preliminary injunctive relief as set forth

   in the Missouri statutes: preventing a final judgment of injunction from being ineffectual.

   The Gabbert Court cites Furniture Mfg. Corp. v. Joseph, 900 S.W.2d 642

   (Mo.App.1995) simply for its recitation of the basic 4-part test cited earlier. In the actual

   text of the opinion in that case, however, the Court of Appeals states that, although the

   Supreme Court Rules (on injunctive relief) do not address the substantive factors a court

   should consider, "section 526.050 R.S.Mo. 1994, authorizes preliminary injunction when

   the failure to grant a preliminary injunction would have the effect of rendering a final

   judgment for injunctive relief ineffectual.” Furniture Mfg. Corp., 900 S.W.2d at 648. So,

   while the common law balancing of factors certainly must be weighed by the Court, we

   see that the granting of preliminary injunctive relief in this case would fulfill the statutory

   purpose.

31. There was never any doubt that Ms. Rhodes and Wells Fargo/Deutsche were engaged in a

   loan modification agreement. The wrong perpetrated on Ms. Rhodes is that she was lulled

   into not pursuing other remedies, such as filing a bankruptcy, and that Wells

   Fargo/Deutsche allegedly foreclosed knowing that Ms. Rhodes lost her opportunity to

   avail herself of other remedies. Ultimately, this phase of the case is simply about one

   thing: will Ms. Rhodes be able to assemble her case and prepare for trial in the peace of

   her own home, or does she have to undergo the further ordeal of being evicted while at

   the same time preparing for a suit to show that the foreclosure (and, necessarily, the

   eviction also), were wrongful. Again, assuming that there is not a settlement between the

   parties, the trial in this matter will be the ultimate determiner of whether Wells Fargo

   Wells Fargo/Deutsche 's foreclosure was wrongful. In the interim, a temporary restraining



                                                                                               13


                                                                            EXHIBIT A
                                                                                                        Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 34 of 38 PageID #: 39



       order (TRO) and preliminary injunction are the only equitable remedies and it would

       seem evident that the equities are for this Court to enter its TRO and Preliminary

       Injunction so as to allow the matter to go to trial with Ms. Rhodes residing in her own

       home in preparation for that trial.

   32. Finally, the validity of the title of either of the two plaintiffs in the two pending unlawful

       detainer actions, FNMA v. Rhodes, 18SL-AC25160 and Deutsche v. Rhodes, 18SL-

       AC00658 can be no better than the title as it was in the hands of Wells Fargo, their

       assignor. Wells Fargo’s title being defective for the reasons shown, these two plaintiffs

       also have no present right to the property and their Unlawful Detainer action should be

       made subject to a TRO, Preliminary Injunction and Permanent Injunction.


       WHEREFORE, Plaintiff requests this Honorable Court enter its Temporary Restraining

Order (“TRO”) staying the proceedings in the two Unlawful Detainer Cases until the merits of this

case can be ascertained or, at a minimum, through the time of a follow up Preliminary Injunction

hearing in this matter at which time it would be expected that this Court would determine whether

said TRO shall be converted into an appropriate Preliminary Injunction and similarly for a

Permanent Injunction, through trial of this matter.

                                      Respectfully submitted



                                              WALLACH & ASSOCIATES, PC

                                              By:     /s/Roger Wallach
                                                      ROGER W. WALLACH, #38765
                                                      36 Four Seasons, Ste. 250
                                                      Chesterfield, Missouri 63017
                                                      Telephone (314) 308-2900
                                                      Facsimile (866) 303-5959
                                                      Email roger@wallachpc.com
                                                      Attorney for Plaintiff

                                                                                                   14


                                                                                EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 35 of 38 PageID #: 40




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and accurate copy of the foregoing was sent this 13th
day of Dercember, 2018 (Mark “X” as applicable:)
       □ via first class mail                        □ via facsimile
       X via email                                   □ via personal service
       To:    sscharenborg@km-law.com
              Shawn M. Scharenborg
              Senior Associate Attorney
              Kozney & McCubbin, L.C.
              12400 Olive Blvd., Suite 555
              St. Louis, MO 63141

       and

       Devon Porter
       dporter@km-law.com

                                                      /s/ Roger W. Wallach




                                                                                               15


                                                                             EXHIBIT A
                                                                                                  Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 36 of 38 PageID #: 41



                IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                         TWENTY-FIRST JUDICIAL CIRCUIT
                               STATE OF MISSOURI

PATRICE RHODES, an individual
                          )
                          )
     Plaintiff,           )
                          )                        Case #        18SL-CC04689
vs.                       )
                          )                        Division:     10
FEDERAL NATIONAL MORTAGE, )
ASSOCIATION,              )
                          )
WELLS FARGO HOME MORTGAGE )
                          )
     and                  )
                          )
DEUTSCHE BANK NATIONAL    )
TRUST COMPANY,            )
                          )
     Defendants.          )


                                  NOTICE OF HEARING

       Comes now Plaintiff, by and through her undersigned counsel, and states that her Motion

for Temporary Restraining Order and Preliminary Injunction in the above-referenced case to stay

the proceedings in Deutsche Bank National Trust Co. v. Rhodes, 18SL-AC00658 and in Federal

National Mortgage Association v. Rhodes, 18SL-AC25160, will be heard in Div. 10 of the St.

Louis County Court on Friday, December 14, 2018, at 10:30 am or as soon thereafter as counsel

may be heard.

                                           Respectfully submitted



                                           WALLACH & ASSOCIATES, PC

                                           By:     /s/Roger Wallach
                                                   ROGER W. WALLACH, #38765
                                                   36 Four Seasons, Ste. 250
                                                   Chesterfield, Missouri 63017



                                                                           EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - December 13, 2018 - 04:43 PM
   Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 37 of 38 PageID #: 42



                                                    Telephone (314) 308-2900
                                                    Facsimile (866) 303-5959
                                                    Email roger@wallachpc.com
                                                    Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and accurate copy of the foregoing was sent this 13th
day of Dercember, 2018 (Mark “X” as applicable:)
       □ via first class mail                        □ via facsimile
       X via email                                   □ via personal service
       To:    sscharenborg@km-law.com
              Shawn M. Scharenborg
              Senior Associate Attorney
              Kozney & McCubbin, L.C.
              12400 Olive Blvd., Suite 555
              St. Louis, MO 63141

       and

       Devon Porter
       dporter@km-law.com

                                                      /s/ Roger W. Wallach




                                                                             EXHIBIT A
Case: 4:19-cv-00401 Doc. #: 1-1 Filed: 03/04/19 Page: 38 of 38 PageID #: 43




                                                             EXHIBIT A
